Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt, US 20150379808 (Rosenblatt) in view of Kerr, US 2011059952 (Kerr)
Regarding Claim 1. 
Rosenblatt discloses a host computer (Fig 1, 3, elem 14; para 29, 31, 72. The system controller is interpreted as the host computer.) comprising: 
a receiver (Fig 3, elem 72; para 31, 40, 47. The communications module is used for sending and receiving information over a network. The communications module is interpreted as a receiver.) configured to: 
receive user identification information of a player (para 43); 
receive user media data provided by the player, the user media data including at least one of an image, a video, and an audio file associated with the player (para 21, 38, 43. User media data is provided for replacing game elements.); and 
store the user media data as associated with the player (para 43. Player provided game elements are associated with the player.); 
a processor (Fig 3, elem 60) configured to register the player with the host computer (para 43), and to generate a player profile for the player, the player profile being electronically linked with the user identification information and the user media data stored on the host computer (para 43); and 
a transmitter configured to transmit at least a portion of the user media data to a gaming machine (para 51-52. Player provided elements are transmitted for use in a gaming machine.).
Rosenblatt failed to disclose wherein the transmitter is configured to transmit the at least a portion of the user media data to the gaming machine in response to the receiver receiving security information from the gaming machine.  
However, Kerr teaches of a gaming system network comprising a host computer, such as a server (Fig 2, elem 30 para 24, 58), and gaming machines (Fig 1a-1d; para 53) wherein a user at a gaming machine provides security information in order to verify the user as an authorized user (para 23, 25, 34) because it can prevent underage gambling (para 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Kerr’s teachings with Rosenblatt because it can prevent underage gambling as taught by Kerr.
To further elaborate, Rosenblatt discloses that the host computer can be remote from a gaming machine (para 31) in which user data can be transmitted to an electronic machine (para 61). Incorporating Kerr’s teachings would be an improvement upon Rosenblatt’s invention as it would mean the remote users would first need to provide security information first before being provided with the ability to play wagering games in order to prevent underage gambling. Furthermore, since Rosenblatt teaches that user data is to be transmitted for game play, and Kerr teaches users needing to be first verified before game play can be provided, this means that the user would first need to be verified as being able to play a wagering game before user data related to game play can be transmitted to the gaming machine of the user.
Regarding Claim 2. 
Rosenblatt and Kerr disclose the host computer of claim 1, wherein the processor is configured to perform processing on the user media data such that, after the processing, the user media data is readable by the gaming machine (para 21, 23. Elements such as photos, music, videos and/or images being transferred so that they can be implemented for use on an electronic gaming machine is interpreted as being processed so that, after processing, they can readable by the gaming machine.).

Regarding Claim 3. 
Rosenblatt and Kerr disclose the host computer of claim 1. Rosenblatt further discloses wherein the receiver is further configured to receive user selection of at least one parameter of a game played at the gaming machine (Fig 5, para 52-53).

Regarding Claim 4. 
Rosenblatt and Kerr disclose the host computer of claim 3, wherein the receiver is further configured to receive user selection of at least one media file included in the user media data stored at the host computer, the at least one media file including at least one of an image, a video, and an audio file associated with the player (para 21, 52-53).

Regarding Claim 5. 
Rosenblatt and Kerr disclose the host computer of claim 4. Rosenblatt further discloses wherein the at least one media file is configured to replace the at least one parameter of the game played at the gaming machine (para 52-53).

Regarding Claim 6. 
Rosenblatt and Kerr disclose the host computer of claim 5. Rosenblatt further discloses wherein the at least one parameter includes a plurality of reel symbols and the at least one media file includes a plurality of images, the plurality of images configured to replace at least a portion of the plurality of reel symbols (para 56).

Regarding Claim 10. 
Rosenblatt and Kerr disclose the host computer of claim 1. Rosenblatt and Kerr further discloses wherein the receiver receives the security information corresponding to the registered player from the gaming machine (Kerr: Abstract, para 23, 25, 58. Security information is interpreted as player ID that is to be provided.), and the transmitter transmits the at least a portion of the user media data stored on the host computer from the host computer to the gaming machine in response to verifying the received security information corresponds to the registered player (Rosenblatt: para 51-52; Kerr: Abstract, para 23, 25, 58.).  

Regarding Claim 11. 
Rosenblatt discloses an electronic gaming system including: 
an electronic gaming machine (EGM) including a game controller (Fig 3, elem 20; para 23, 57. EGMs have game controllers for implementing games like video slot.); and 
a host computer in communication with the EGM (para 43, 58), the host computer comprising: 
a receiver configured to: -37-P03676USC1 (33050-3030) 
receive user identification information of a player (para 43); 
receive user media data provided by the player, the user media data including at least one of an image, a video, and an audio file associated with the player (para 21, 38, 43); and 
store the user media data as associated with the player (para 43); 
a processor configured to register the player with the host computer (para 43), and to generate a player profile for the player, the player profile being electronically linked with the user identification information and the user media data stored on the host computer (para 43); and 
a transmitter configured to transmit at least a portion of the user media data to the EGM (para 51-52).
Rosenblatt failed to disclose wherein the transmitter is configured to transmit the at least a portion of the user media data to the EGM in response to the receiver receiving security information from the EGM.  
However, Kerr teaches of a gaming system network comprising a host computer, such as a server (Fig 2, elem 30 para 24, 58), and gaming machines (Fig 1a-1d; para 53) wherein a user at a gaming machine provides security information in order to verify the user as an authorized user (para 23, 25, 34) because it can prevent underage gambling (para 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Kerr’s teachings with Rosenblatt because it can prevent underage gambling as taught by Kerr.
To further elaborate, Rosenblatt discloses that the host computer can be remote from a gaming machine (para 31) in which user data can be transmitted to an electronic machine (para 61). Incorporating Kerr’s teachings would be an improvement upon Rosenblatt’s invention as it would mean the remote users would first need to provide security information first before being provided with the ability to play wagering games in order to prevent underage gambling. Furthermore, since Rosenblatt teaches that user data is to be transmitted for game play, and Kerr teaches users needing to be first verified before game play can be provided, this means that the user would first need to be verified as being able to play a wagering game before user data related to game play can be transmitted to the gaming machine of the user.

Regarding Claim 12. 
Rosenblatt and Kerr disclose the electronic gaming system of claim 11, wherein the processor is configured to perform processing on the user media data such that, after the processing, the user media data is readable by the game controller (para 21, 23).

Regarding Claim 13. 
Rosenblatt and Kerr disclose the electronic gaming system of claim 11, wherein the receiver is further configured to receive user selection of at least one parameter of a game played at the EGM (Fig 5, para 52-53).
	
Regarding Claim 14. 
Rosenblatt and Kerr disclose the electronic gaming system of claim 13, Rosenblatt further discloses wherein the receiver is further configured to receive user selection of at least one media file included in the user media data stored at the host computer, the at least one media file including at least one of an image, a video, and an audio file associated with the player (para 21, 52-53).

Regarding Claim 15. 
Rosenblatt and Kerr disclose the electronic gaming system of claim 14, wherein the game controller is configured to replace the at least one parameter of the game played at the EGM with the at least one media file (para 52-53).

Regarding Claim 16. 
Rosenblatt and Kerr disclose the electronic gaming system of claim 15, wherein the at least one parameter includes a plurality of reel symbols and the at least one media file includes a plurality of images, and wherein the game controller is configured to replace at least a portion of the plurality of reel symbols with the plurality of images (para 56).

Regarding Claim 20. 
Rosenblatt and Kerr disclose the electronic gaming system of claim 11, wherein the receiver receives the security information corresponding to the registered player from the EGM (Kerr: Abstract, para 23, 25, 58), and the transmitter transmits the at least a portion of the user media data stored on the host computer from the host computer to the EGM in response to verifying the received security information corresponds to the registered player (Rosenblatt: para 51-52; Kerr: Abstract, para 23, 25, 58.).  

Claims 7-9, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt, US 20150379808 (Rosenblatt) and Kerr, US 2011059952 (Kerr) as applied to claims above above, and further in view of Abouchar et al., US 20120015735 (Abouchar)
Regarding Claims 7-9. 
Rosenblatt and Kerr failed to disclose wherein the receiver is further configured to receive, from a user computing device of the player, a player request for a location of at least one gaming machine configured to implement the user media data in to at least one game; wherein the processor is configured to identify the location of at least one gaming machine configured to implement the user media data and generate a message including an identification of the location of the at least one gaming machine; wherein the transmitter is configured to transmit the message to the user computing device of the player.
	However, Abouchar teaches that when it comes to wagering machines, players can make requests for finding the location of a particular wagering machine (para 44-45), wherein the request can be made via a computing device,  such as a cell phone (Fig 1, Abstract, para 22, 44-45) in which a message including an identification of the location of the at least one gaming machine can be generated to the computing device of the player (para 21, 42, 44) because it can provide an enhanced player experience (para 18)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Abouchar’s teachings with Rosenblatt because it can provide an enhanced player experience as taught by Abouchar.
	To further elaborate on the Examiner interpretation, Abouchar teaches players being able to make a request via a mobile device such as a cell phone to find the location of a particular wagering game wherein the player would be provided information, such as a map, of the location of the requested wagering game. Since Rosenblatt teaches that at least one gaming machine can be configured to implement user media data (ie: personalized elements such as photos, music, video, and/or image for replacing game elements), by combining Abouchar’s game location teachings with the user media data implemented of Rosenblat , it would mean that when player’s use their mobile device to find a particular wagering machine (a wagering machine that implements user media data as taught by Rosenblatt), the location of a wagering machine of Rosenblatt’s invention can be requested and found and returned to the mobile device of the player as taught by Abouchar. 

Regarding Claims 17-19. 
Rosenblatt and Kerr discloses the electronic gaming system of claim 11, but failed to disclose wherein the receiver is further configured to receive, from a user computing device of the player, a player request for a location of at least one EGM configured to implement the user media data in to at least one game;  wherein the processor is configured to identify the location of at least one EGM configured to implement the user media data and generate a message including an identification of the location of the at least one EGM; wherein the transmitter is configured to transmit the message to the user computing device of the player.
	However, Abouchar teaches that when it comes to wagering machines, players can make requests for finding the location of a particular wagering machine (para 44-45), wherein the request can be made via a computing device,  such as a cell phone (Fig 1, Abstract, para 22, 44-45) in which a message including an identification of the location of the at least one gaming machine can be generated to the computing device of the player (para 21, 42, 44) because it can provide an enhanced player experience (para 18)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Abouchar’s teachings with Rosenblatt and Kerr because it can provide an enhanced player experience as taught by Abouchar.
	To further elaborate on the Examiner interpretation, Abouchar teaches players being able to make a request via a mobile device such as a cell phone to find the location of a particular wagering game wherein the player would be provided information, such as a map, of the location of the requested wagering game. Since Rosenblatt teaches that at least one gaming machine can be configured to implement user media data (ie: personalized elements such as photos, music, video, and/or image for replacing game elements), by combining Abouchar’s game location teachings with the user media data implemented of Rosenblatt and Kerr, it would mean that when player’s use their mobile device to find a particular wagering machine (a wagering machine that implements user media data as taught by Rosenblatt), the location of a wagering machine of Rosenblatt’s invention can be requested and found and returned to the mobile device of the player as taught by Abouchar. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715